Citation Nr: 0727630	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned an initial 30 percent rating evaluation for 
this disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in June 2007 at the 
RO.  A transcript of this hearing is associated with the 
claims folder. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence the Board finds that a remand is 
necessary.  The veteran testified at the aforementioned 
hearing that his symptoms have increased in severity and 
reported receiving individual and group therapy for PTSD 
symptoms within the past 3 years to the present time.  He 
indicated that he was last seen by an individual psychiatrist 
about a month and a half prior to this hearing.

In addition the representative indicated in this hearing that 
a large amount of time had passed since the veteran had 
undergone a VA examination to ascertain the severity of his 
PTSD symptoms.  Although it was mistakenly reported in this 
hearing that his most recent examination was in August 2002, 
when the record shows that he was examined for PTSD in 
September 2004, the Board finds that in light of the 
complaints of worsening symptoms and the reported treatment 
within the past three years since the last examination, that 
it is necessary to schedule a new examination to ascertain 
his current PTSD symptoms.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006).  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date, if an increased rating is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in New Orleans, Louisiana for 
any treatment for his PTSD from August 
2004 to the present.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination to determine the 
current level of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination, and the examiner 
should indicate in writing that review of 
it was made.  All indicated tests and 
studies should be undertaken.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected PTSD, including speech 
patterns, occurrence of panic attacks, 
impairment of memory, abstract thinking 
and judgment, disturbances of mood and 
ability to establish and maintain 
effective work and social relationships.  
If possible the examiner should discuss 
all symptoms that are solely attributable 
to his service-connected PTSD, as opposed 
to any symptoms attributable to any 
nonservice-connected psychiatric disorder 
that may be present.  If the examiner is 
unable to separate any symptoms of the 
PTSD from any nonservice-connected 
psychiatric disorder, he or she should so 
indicate this fact.  The examiner should 
report a full multiaxial diagnosis, to 
include the assignment of a Global 
Assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation of what the assigned score 
represents.  The examiner should provide 
a separate GAF score for PTSD, as opposed 
to any nonservice-connected psychiatric 
disorder.  

4.  After completion of the above, The 
AOJ should readjudicate the appellant's 
claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




